EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of March 1, 2006, by and between Marsh & McLennan Companies, Inc. (together
with its successors and assigns, “MMC” or the “Company”), a Delaware
corporation, and M. Michele Burns (the “Executive”).

WHEREAS, the Executive and the Company desire to embody in this Agreement the
terms and conditions of the Executive’s employment by the Company;

NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Agreement, including the compensation paid to the Executive, the parties
hereby agree:

ARTICLE 1

 

Employment, Duties and Responsibilities

1.1          Employment; Reporting. The Company shall employ the Executive (i)
as Executive Vice President and (ii) effective no later than March 31, 2006, as
its Chief Financial Officer. The Executive hereby accepts such employment,
subject to the terms and conditions of this Agreement. The Executive shall
report directly to the Chief Executive Officer of the Company (the “Chief
Executive Officer”).

 

1.2

Duties and Responsibilities.

(a)          The Executive shall have such duties and responsibilities and power
and authority as those normally associated with the position of Executive Vice
President of the Company. In addition, upon assuming the position of Chief
Financial Officer of the Company, the Executive shall have such duties and
responsibilities and power and authority as those normally associated with the
position of Chief Financial Officer of the Company, as well as any additional
duties, responsibilities and/or powers and authority assigned to her by the
Chief Executive Officer which are consistent with her position as Executive Vice
President and Chief Financial Officer of the Company.

The Executive agrees to use her best efforts to promote the interests of the
Company, and agrees that she will devote her entire working time, care and
attention to her duties, responsibilities and obligations to the Company
throughout the Term (as defined in Section 2.1 hereof). The Executive may serve
on the boards of other civic, charitable and corporate entities with the prior
written consent of the Chief Executive Officer and manage her personal
investments and affairs, so long as such activities do not, either individually
or in the aggregate, interfere with the Executive’s duties and responsibilities
as Executive Vice President and Chief Financial Officer of the Company. The
Executive currently serves and may continue

 

 

 

- 1 -

 

 

 



 

to serve on the boards of directors of the following companies without further
consent, so long as such activities do not, either individually or in the
aggregate, materially interfere with the Executive’s duties and responsibilities
as Executive Vice President and Chief Financial Officer of the Company: Cisco
Systems, Inc., Wal-Mart Stores, Inc., and Elton John AIDS Foundation.

ARTICLE 2

 

Term

2.1          Employment Period. The initial term of the Executive’s employment
under this Agreement (the “Initial Term”) shall commence on March 1, 2006 (the
“Effective Date”) and shall continue through March 31, 2009. Thereafter, this
Agreement shall automatically renew for successive one (1) year terms (each, a
“Renewal Term”) unless either party sends a notice of termination to the other
party in accordance with Section 6.2 hereof at least ninety (90) days prior to
the expiration of the Initial Term or Renewal Term, as the case may be. The
Initial Term, together with any and all Renewal Terms, if any, are the “Term.”

2.2          Payment Due to Non-Renewal by the Company. If, prior to the
Executive’s sixty-second (62nd) birthday, the Company sends a notice of
termination of the Term to the Executive as provided in Section 2.1 hereof, and
after the expiration of the Term the Executive’s employment is terminated (A) by
the Company without Cause (as defined in Section 5.1 hereof) or due to death or
Disability (as defined in Section 5.4 hereof) or (B) by the Executive for any
reason, then the Company shall pay to the Executive, in a lump sum within thirty
(30) days of the effective date of such termination of employment, a cash amount
equal to the Executive’s then-current annualized base salary (but not less than
his Base Salary as of the last day of the Term). If the Executive’s employment
with the Company continues after the expiration of the Term for any reason, the
Executive’s rights in connection with any subsequent termination of employment
shall be limited to this Section 2.2.

ARTICLE 3

 

Compensation

As compensation and consideration for the performance by the Executive of her
obligations under this Agreement, during the Term the Executive shall be
entitled to the compensation and benefits set forth in this Article 3
(collectively, “Compensation”) (subject, in each case, to the provisions of
Article 5 hereof).

3.1          Base Salary. The Executive shall receive an annual base salary
(“Base Salary”) of $750,000. The Base Salary shall be reviewed at least annually
by the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) and may be increased (but not decreased) in the sole
discretion of the Committee. References herein to the Executive’s Base Salary
shall mean $750,000 or such greater amount to which the Base

 

 

 

- 2 -

 

 

 



 

Salary was most recently increased. The Base Salary shall be payable in
installments, consistent with the Company’s payroll procedures in effect from
time to time.

3.2          Annual Bonus. In addition to Base Salary, the Executive shall be
eligible to participate throughout the Term in such annual bonus plans and
programs (“Annual Bonus Programs”), as may be in effect from time to time in
accordance with the Company’s compensation practices and the terms and
provisions of any such plans or programs. The Executive’s target annual bonus
opportunity will range between one hundred percent (100%) and two hundred
percent (200%) of her Base Salary. The actual bonus amounts will be determined
by the Compensation Committee of the Board (the “Committee”) based on the
achievement of Company-wide and individual performance goals, with bonuses in
the upper portion of the annual bonus opportunity range being earned only for
superior achievement of such performance goals provided, however, that the
Executive's bonus for 2006 performance shall be no less than $750,000 (the "2006
Minimum Bonus"). The annual bonus shall be paid in the same time and manner as
corresponding awards to other senior executives of the Company generally.

3.3          Long-Term and Equity Compensation. The Executive shall also be
eligible to participate throughout the Term in the Company’s long-term incentive
compensation plans (including its equity-compensation plans) applicable to MMC’s
senior executive officers. The specific awards under these plans will be made by
the Committee in its sole discretion, commensurate with the Executive’s position
as Executive Vice President and Chief Financial Officer of the Company.
Notwithstanding the foregoing, the Committee shall each year grant to the
Executive, no later than it makes corresponding awards to other senior
executives of the Company generally and no less favorable to the Executive than
the terms and conditions that apply to corresponding awards to other senior
executives of the Company generally, long-term incentive compensation with a
combined grant-date target value between one-time and three-times the
Executive’s Base Salary, as determined by the Committee; provided that the
combined grant-date target value for the Executive’s long-term incentive
compensation to be granted in 2006, the composition of which shall be determined
by the Committee, shall be no less than $2.625 million.

3.4          Temporary Living Expense Reimbursement and Relocation Expenses. For
a period of up to 18 months after the Effective Date, the Company shall
reimburse the Executive for: (a) the Executive’s temporary housing expenses up
to $8,000 per month (plus reasonable brokerage expenses incurred to secure such
housing) and (b) one round trip airfare and related ground transfers for the
Executive between Atlanta, Georgia and the New York area per week. At the
conclusion of this period, the Executive will be entitled to relocation
assistance pursuant to the Company’s Relocation Policy limited to home sale
assistance, home purchase assistance, shipment of household goods and
transportation of family members. In addition, amounts taxable under this
article 3.4 shall be grossed up for income taxes.

3.5          Offset Payment. The Company will also grant the Executive cash
award(s) intended to offset any: “emergence bonus” award and/or “key employee
retention plan” award (not to exceed $1.8 million in total) that she forfeits at
her previous employer. The offset

 

 

 

- 3 -

 

 

 



 

payment(s) are contingent upon satisfactory confirmation of the forfeiture(s) of
such previous awards (including, in the case of the “emergence bonus” award, the
emergence from bankruptcy of her previous employer), and will be paid to the
Executive within thirty days following receipt of satisfactory supporting
documentation confirming the forfeiture(s).

3.6          Benefit Plans. Throughout the Term, the Executive and the
Executive’s domestic partner and eligible dependents, as the case may be, shall
be eligible to participate in employee benefit and fringe benefit plans and
programs provided by the Company, including but not limited to pension, life
insurance, health, dental and disability plans and programs, on terms and
conditions generally applicable to executives of the Company. The Executive
shall be eligible to participate in the Company's retiree medical program
subject to the Plan’s terms and conditions, as they may be in effect from time
to time. Nothing herein shall limit the Company’s ability to change, modify,
cancel or amend any such plans.

3.7          Executive Financial Services Program. Throughout the Term, the
Executive shall be eligible to participate in the MMC Financial Services
Program, as in effect from time to time.

3.8          Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by her in connection with the performance of
her duties hereunder during the Term, subject, however, to the Company’s written
policies relating to business-related expenses as in effect, from time to time,
during the Term, a copy of which has previously been provided to the Executive.

3.9          Vacation. The Executive shall be entitled to paid vacation in
accordance with the Company’s policy in effect from time to time during the
Term.

3.10       Indemnification. The Executive shall be entitled to indemnification
in accordance with the Company’s by-laws as in effect from time to time.

3.11       Legal Fees. The Company shall reimburse the Executive for reasonable
legal fees actually incurred in connection with the negotiation and drafting of
this Agreement (including the negotiation and preparation of any term sheet
relating thereto) up to a maximum of $25,000; provided that the Executive
provides the Company with appropriate written documentation with respect to such
legal fees within two weeks after the Effective Date.

ARTICLE 4

 

Noncompetition/Nonsolicitation/Confidentiality

 

4.1

Noncompetition and Nonsolicitation Periods

(a)          During the Executive’s employment with the Company or any
subsidiary and during the 12 month period following termination of the
Executive’s employment with the

 

 

 

- 4 -

 

 

 



 

Company or any subsidiary for any reason (other than a termination of employment
by the Company due to Disability (as defined in Section 5.4 hereof) or a
non-renewal of the Term by the Company), the Executive shall not, directly or
indirectly:

 

(i)

engage in any Competitive Activity or

 

(ii)

whether on behalf of herself or any other person or entity (x) solicit any
customer or client of the Company or any subsidiary with respect to a
Competitive Activity or (y) solicit or employ any employee of the Company or any
subsidiary for the purpose of causing such employee to terminate his or her
employment with the Company or such subsidiary.

For purposes of this Agreement, “Competitive Activity” shall mean the
Executive’s engaging in an activity – whether as an employee, consultant,
principal, member, agent, officer, director, partner or shareholder (except as a
less than 1% shareholder of a publicly traded company) – that is competitive
with any business of the Company or any subsidiary conducted by the Company or
such subsidiary as of the date of the termination of the Executive’s employment;
provided, however, that the Executive may be employed by or otherwise associated
with:

 

(i)

a business of which a subsidiary, division, segment, unit, etc. is in
competition with the Company or any subsidiary but as to which such subsidiary,
division, segment, unit, etc., the Executive has absolutely no direct or
indirect responsibilities or involvement, or

 

(ii)

a company where the Competitive Activity is:

 

(x)

from the perspective of such company, de minimis with respect to the business of
such company and its affiliates, and

 

(y)

from the perspective of the Company or any subsidiary, not in material
competition with the Company or any subsidiary.

 

(b)          At all times prior to and following the Executive’s termination of
employment, the Executive shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
subsidiary, including such trade secret or proprietary or confidential
information of any customer or client or other entity to which the Company or
any subsidiary owes an obligation not to disclose such information, which the
Executive acquires during the Executive’s employment with the Company, including
but not limited to records kept in the ordinary course of business except:

 

 

(i)

As such disclosure or use may be required or appropriate in connection with the
Executive’s work as an employee of the Company or any subsidiary;

 

 

 

 

- 5 -

 

 

 



 

 

 

(ii)

When required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or any subsidiary or by
any administrative or legislative body (including a committee thereof) with
apparent jurisdiction to order the Executive to divulge, disclose or make
accessible such information;

 

 

(iii)

As to such confidential information that becomes generally known to the public
or trade without the Executive’s violation of this Section 4.1(b); or

 

 

(iv)

To the Executive’s domestic partner and/or the Executive personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Executive’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any disclosure or use of any trade secret or
proprietary or confidential information of the Company or any subsidiary by an
Exempt Person shall be deemed to be a breach of this Section 4.1(b) by the
Executive.

 

(c)          The Executive acknowledges and agrees that the covenants contained
in Sections 4.1(a) and (b) hereof are reasonable and necessary to protect the
confidential information and goodwill of the Company and its subsidiaries. The
Executive further represents that her experience and capabilities are such that
the provisions of Sections 4.1(a) and (b) hereof will not prevent her from
earning a livelihood.

ARTICLE 5

 

Termination; Change of Control

5.1          Termination by the Company. The Company shall have the right,
subject to the terms of this Agreement, to terminate the Executive’s employment
at any time, with or without “Cause.” The Company shall give the Executive
written notice of a termination for Cause (the “Cause Notice”) in accordance
with Section 6.2 hereof. The Cause Notice shall state the particular
action(s) or inaction(s) giving rise to the termination for Cause. No
action(s) or inaction(s) will constitute Cause unless (1) a resolution finding
that Cause exists has been approved by a majority of all of the members of the
Board at a meeting at which the Executive is allowed to appear with her legal
counsel and (2) where remedial action is feasible, the Executive fails to remedy
the action(s) or inaction(s) within ten (10) days after receiving the Cause
Notice. If the Executive so effects a cure to the satisfaction of the Board, the
Cause Notice shall be deemed rescinded and of no force or effect. For purposes
of this Agreement, “Cause” shall mean only:

(a)          any willful refusal by the Executive to follow lawful directives of
the Board which are consistent with the scope and nature of the Executive’s
duties and responsibilities as set forth herein;

 

 

 

- 6 -

 

 

 



 

 

(b)          the Executive’s conviction of, or plea of guilty or nolo contendere
to, a felony or of any crime involving moral turpitude, fraud or embezzlement;

(c)          any gross negligence or willful misconduct of the Executive
resulting in a material loss to the Company or any of its subsidiaries, or
material damage to the reputation of the Company or any of its subsidiaries;

(d)          any material breach by the Executive of any one or more of the
covenants referred to in Article 4 hereof; or

(e)          any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries.

5.2          Termination by the Executive. The Executive shall have the right,
subject to the terms of this Agreement, to terminate her employment at any time
with or without “Good Reason” provided, that the Executive must give the Company
at least 30 days’ prior written notice of any termination by the Executive
without Good Reason in accordance with Section 6.2 hereof. For purposes of this
Agreement, “Good Reason,” shall mean the occurrence of any of the following
during the Term, without the Executive’s prior written consent, during the
60-day period preceding a termination by the Executive (provided that an
isolated, insubstantial or inadvertent action not taken in bad faith or a
failure not occurring in bad faith which is remedied by the Company promptly
after receipt of notice thereof given by the Executive shall not constitute Good
Reason): (A) the assignment to the Executive of any duties materially
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by this Agreement; (B) any removal of the
Executive from any of the positions she holds as of the date of this Agreement;
(C) any failure by the Company to comply with the provisions of Article 3
hereof; (D) a failure by the Company to comply with any other material provision
of this Employment Agreement; or (E) a change in the Executive’s principal work
location to more than 50 miles from the Company’s current headquarters in New
York City.

5.3          Death. In the event the Executive dies during the Term, the
Executive’s employment shall automatically terminate, such termination to be
effective on the date of the Executive’s death.

5.4          Disability. In the event that the Executive shall suffer a
disability during the Term which shall have prevented her from performing
satisfactorily her obligations hereunder for a period of at least ninety
(90) consecutive days or one hundred eighty (180) non-consecutive days within
any three hundred sixty-five (365) day period (“Disability”), the Company shall
have the right to terminate the Executive’s employment, such termination to be
effective upon the giving of notice thereof to the Executive in accordance with
Section 6.2 hereof.

 

 

 

- 7 -

 

 

 



 

 

 

5.5

Effect of Termination.

(a)          In the event of termination of the Executive’s employment for any
reason during the Term, the Term shall end as of the date of termination and the
Company shall pay to the Executive (or her beneficiary, heirs or estate in the
event of her death), as provided in Section 5.7 hereof, (i) any Base Salary to
the extent not theretofore paid, (ii) any reimbursable business expenses that
have not yet been reimbursed, and (iii) if not yet paid, the earned annual bonus
for the calendar year that preceded the time of the termination (collectively,
the “Accrued Obligations”).

(b)          In the event of termination of the Executive’s employment during
the Term (i) by the Company for Cause or (ii) by the Executive for other than
Good Reason, neither the Executive nor any beneficiary, heir or estate of the
Executive shall be entitled to any further compensation other than the Accrued
Obligations. In such event, all of the Executive’s outstanding unvested
equity-based awards shall be immediately forfeited.

(c)          In the event of termination of the Executive’s employment during
the Term (i) by the Company based on the Disability of the Executive as defined
in Section 5.4 hereof, or (ii) due to the Executive’s death, the Company shall
pay the Executive (or her estate, beneficiary or heir in the case of death), in
addition to the Accrued Obligations, a prorated annual bonus (deemed to be 100%
of Base Salary) for the year in which the termination occurs based on the
portion of the year elapsed as of the date of such termination. Any such bonus
amount shall be paid as provided in Section 5.7 hereof. In addition, upon such a
termination, all unvested equity awards held by the Executive as of the date of
termination that were granted to the Executive pursuant to Sections 3.2 and 3.3
hereof shall immediately fully vest as of the date of termination.

(d)          In the event of termination of the Executive’s employment during
the Term (i) by the Company other than for Cause (and not due to the Executive’s
death or Disability), or (ii) by the Executive for Good Reason, in either case
which is not covered by Section 5.6 hereof, the Company shall pay the Executive,
in addition to the Accrued Obligations, a lump sum amount equal to two hundred
percent (200%) times the sum of (x) the Executive’s then-current Base Salary and
(y) the average annual bonus actually paid to the Executive (including bonus
amounts paid in restricted stock, if any) during the three years prior to the
termination (or such shorter time if the termination occurs prior to the payment
of three annual bonuses to the Executive; provided, however, that if such
termination occurs prior to the payment of the 2006 Minimum Bonus provided for
in Section 3.2 hereof, the 2006 Minimum Bonus shall be used for purposes of
determining the average annual bonus) (such sum is the “Annual Compensation”).
The Executive shall also be entitled to a prorated annual bonus for the year in
which the termination occurs based on the degree of achievement of goals under
the bonus program in effect at the time of termination and the portion of the
year elapsed as of the date of such termination; provided, however, that if such
termination occurs prior to the payment of the 2006 Minimum Bonus provided for
in Section 3.2 hereof, the 2006 Minimum Bonus shall be paid in lieu of the
prorated annual bonus. The degree of achievement of goals shall be

 

 

 

- 8 -

 

 

 



 

determined in accordance with the bonus program, except that should any goals be
of a subjective nature, the degree of achievement thereof shall be determined by
the Committee in its sole discretion. Any such bonus amount shall be paid at the
same time as annual bonuses for the year are paid to the Company’s senior
executives generally. In addition, upon such a termination, all unvested equity
awards held by the Executive as of the date of termination that were granted to
the Executive pursuant to Sections 3.2 and 3.3 hereof shall immediately fully
vest as of the date of termination.

5.6          Change in Control. Upon the termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason
(i) during the 6-month period immediately preceding the occurrence of a Change
in Control (as defined in the Company’s 2000 Senior Executive Incentive and
Stock Award Plan, as in effect on the date hereof) or (ii) during the 2-year
period immediately following a Change in Control, the Executive shall be
entitled to receive, in addition to the Accrued Obligations, a lump sum amount
equal to two hundred percent (200%) times the Annual Compensation (as defined in
Section 5.5(d) hereof). The Executive shall also be entitled to a prorated
annual bonus for the year in which the termination occurs based on the portion
of the year elapsed as of the date of such termination multiplied by the greater
of (I) the Executive’s target annual bonus for the year of termination or
(II) the average annual bonus actually paid to the Executive (including amounts
paid in restricted stock, if any) during the three years prior to the
termination (or such shorter time if the termination occurs prior to the payment
of three annual bonuses to the Executive; provided, however, that if such
termination occurs prior to the payment of the 2006 Minimum Bonus provided for
in Section 3.2 hereof, the 2006 Minimum Bonus shall be used for purposes of
determining the average annual bonus). Any such bonus amount shall be paid as
provided in Section 5.7 hereof. In addition, all equity-based awards held by the
Executive as of the date of the Change in Control shall vest in accordance with
the terms and conditions of the applicable equity compensation plan and/or
agreement; provided, however, that all equity-based awards granted to the
Executive which are unvested on the date of termination shall then immediately
fully vest. Payments due to the Executive under this Section 5.6 shall be
offset, dollar-for-dollar, by corresponding amounts (if any) previously paid
under Section 5.5(d) (e.g., if the termination occurred prior to the pertinent
Change in Control).

5.7          Conditions. Any payments or benefits made or provided pursuant to
this Article 5 (other than the Accrued Obligations) are subject to the
Executive’s:

(a)          compliance with the provisions of Article 4 and Section 5.9 hereof
(provided that this shall not affect the timing of the payment to the Executive
provided for below in this Section 5.7 unless the Executive is in material
breach of any of such provisions as of the time such payment is to be made);

(b)          delivery to the Company of an executed General Release, which shall
be substantially in the form attached hereto as Exhibit A, with such changes
therein or additions thereto as needed under then applicable law to give effect
to its intent and purpose; and

 

 

 

- 9 -

 

 

 



 

 

(c)          delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans.

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than the Accrued
Obligations, which shall be paid when due or on such later date as may be
required to avoid any “additional tax” under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”)) shall not be due until after
the expiration of any revocation period applicable to the General Release
without the Executive having revoked such General Release, and any such amounts
shall be paid to the Executive within thirty (30) days of the expiration of such
revocation period without the occurrence of a revocation by the Executive (or
the earliest date as may be required to avoid any “additional tax” under
Section 409A). Nevertheless (and regardless of whether the General Release has
been executed by the Executive), upon any termination of Executive’s employment,
Executive shall be entitled to receive the Accrued Obligations, payable within
thirty (30) days after the date of termination or in accordance with the
applicable plan, program or policy.

5.8          No Mitigation. The Executive shall be under no obligation to seek
other employment following a termination of her employment with the Company or
any subsidiary for any reason. In addition, there shall be no offset against
amounts due to the Executive under this Article 5 or otherwise on account of any
compensation attributable to any subsequent employment.

5.9          Cooperation; Assistance. The Executive agrees to cooperate fully,
subject to reimbursement by the Company of reasonable out-of-pocket costs and
expenses, with the Company or any subsidiary and their counsel with respect to
any matter (including any litigation, investigation or governmental
proceeding) which relates to matters with which the Executive was involved or
about which she had knowledge during her employment with the Company or any
subsidiary. Such cooperation shall include appearing from time to time at the
offices of the Company or any subsidiary or their counsel for conferences and
interviews and in general providing the officers of the Company or any
subsidiary and their counsel with the full benefit of the Executive’s knowledge
with respect to any such matter. The Executive further agrees, upon termination
of her employment for any reason, to assist her successor in the transition of
her duties and responsibilities to such successor. The Executive agrees to
render such cooperation in a timely fashion and at such times as may be mutually
agreeable to the parties.

ARTICLE 6

 

Miscellaneous

 

6.1

Benefit of Agreement, Assignment; Beneficiary.

(a)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns, including any corporation or person
which may acquire all or substantially all of the Company’s assets or business
or with or into which the Company

 

 

 

- 10 -

 

 

 



 

may be consolidated or merged. This Agreement shall also inure to the benefit
of, and be enforceable by, the Executive and her personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive hereunder if she had continued to live, all such
amounts shall be paid in accordance with the terms of this Agreement to the
Executive’s beneficiary, devisee, legatee or other designee, or if there is no
such designee, to the Executive’s estate.

(b)          The Company shall require any successor (whether direct or
indirect, by operation of law, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

6.2          Notices. Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or if sent by
certified mail, postage prepaid, with return receipt requested or by reputable
overnight courier, addressed: (a) in the case of the Company to the General
Counsel of the Company at the Company’s then-current headquarters, and (b) in
the case of the Executive, to the Executive’s last known address as reflected in
the Company’s records, or to such other address as either party shall designate
by written notice to the other party. Any notice given hereunder shall be deemed
to have been given at the time of receipt thereof by the person to whom such
notice is given if personally delivered or at the time of mailing if sent by
certified mail or by courier.

6.3          Entire Agreement; Amendment. Except as specifically provided
herein, this Agreement contains the entire agreement of the parties hereto with
respect to the terms and conditions of the Executive’s employment during the
Term and supersedes any and all prior agreements and understandings, whether
written or oral, between the parties hereto with respect to compensation due for
services rendered hereunder. For the avoidance of doubt, in the event of any
inconsistency between this Agreement and any plan, program or arrangement of the
Company, the terms of this Agreement shall control. This Agreement may not be
changed or modified except by an instrument in writing signed by both of the
parties hereto.

6.4          Waiver. The waiver of either party of a breach of any provision of
this Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.5          Headings. The Article and Section headings herein are for
convenience of reference only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

6.6          Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

 

 

 

- 11 -

 

 

 



 

 

6.7          Agreement to Take Actions. Each party hereto shall execute and
deliver such documents, certificates, agreements and other instruments and shall
take such other actions, as may be reasonably necessary or desirable in order to
perform her or its obligations under this Agreement or to effectuate the
purposes hereof.

6.8          Dispute Resolution. Any dispute or controversy arising from or
relating to this Agreement and/or the Executive’s employment or relationship
with the Company or any subsidiary shall be resolved by binding arbitration, to
be held in New York City or in any other location mutually agreed to by the
Company and the Executive in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
Executive and the Company agree that, in the event a dispute arises that
concerns this Agreement, if the Executive is the Prevailing Party, the Executive
shall be entitled to recover all of her reasonable fees and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred in
connection with the dispute. A Prevailing Party is one who is successful on any
significant substantive issue in the action and achieves either a judgment in
such party’s favor or some other affirmative recovery.

6.9          Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to effectuate the intended preservation of such rights and
obligations, including without limitation Article 4 hereof.

6.10       Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. If any provision of this Agreement is held to be invalid, void
or unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.

6.11       Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

6.12       Section 409A. It is intended that this Agreement and the Company’s
and the Executive’s exercise of authority or discretion hereunder shall comply
with the provisions of Section 409A and the treasury regulations relating
thereto so as not to subject the Executive to the payment of interest and tax
penalty which may be imposed under Section 409A. In furtherance of this
interest, to the extent that any regulations or other guidance issued under
Section 409A would result in the Executive being subject to payment of
“additional tax” under

 

 

 

- 12 -

 

 

 



 

Section 409A, the parties agree to amend this Agreement in order to avoid the
imposition of any such “additional tax” under Section 409A, which such amendment
shall be designed to minimize the adverse economic effect on the Executive
without increasing the cost to the Company (other than transactions costs), all
as reasonably determined in good faith by the Company and the Executive.

6.13       Withholding. All compensation paid or provided to the Executive under
this Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

6.14       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on this 19th day of December, effective as of the date first written above. The
Company represents that its execution of this Agreement has been authorized by
the Committee.

 

MARSH & MCLENNAN COMPANIES, INC.

By: /s/ Michael G. Cherkasky                      
Name: Michael G. Cherkasky
Title: President & Chief Executive Officer

 

 

/s/ M. Michele Burns                                   
M. MICHELE BURNS

 

 

 

 

- 13 -

 

 

 



 

 

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

1.            For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned (“Executive”), on her own behalf and on behalf of
her heirs, executors, administrators, successors, representatives and assigns,
does herein knowingly and voluntarily unconditionally release, waive, and fully
discharge Marsh & McLennan Companies, Inc. and its subsidiaries (including
successors and assigns thereof) (collectively, the “Company”), and all of their
respective past, present and future employees, officers, directors, agents,
affiliates, parents, predecessors, administrators, representatives, attorneys,
and shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Equal Pay
Act of 1993, the Americans with Disabilities Act of 1990, the Occupational
Safety and Health Act, as amended, the Family Medical Leave Act, the Immigration
Reform and Control Act, as amended, the Vietnam Era Veterans Readjustment
Assistance Act, §§503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation), the Employee Retirement Income Security Act of 1974, as
amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release any rights or claims that Executive
may have which arise after the date of this General Release or that arise under
or are preserved by Article 5 of the Employment Agreement, effective as of March
1, 2006, by and between Company and the Executive (the “Employment Agreement”)
and shall not waive post-termination health-continuation insurance benefits
required by state or Federal law.

2.            Executive intends this General Release to be binding on her
successors, and Executive specifically agrees not to file or continue any claim
in respect of matters covered by Section 1, above. Executive further agrees
never to institute any suit, complaint, proceeding, grievance or action of any
kind at law, in equity, or otherwise in any court of the United States or in any
state, or in any administrative agency of the United States or any state, county
or municipality, or

 

 

 

 

 

 



 

before any other tribunal, public or private, against Company arising from or
relating to her employment with or her termination of employment from Company
and/or any other occurrences to the date of this General Release, other than a
claim challenging the validity of this General Release under the ADEA or
respecting any matters not covered by this General Release.

3.            Executive is further waiving her right to receive money or other
relief in any action instituted by her or on her behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or her right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive her rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in her favor at the time of executing this General Release,
which if known to her must have materially affected her settlement with Company.

4.            Executive agrees that Executive shall not be eligible and shall
not seek or apply for reinstatement or re-employment with Company and agrees
that any application for re-employment may be rejected without explanation or
liability pursuant to this provision.

5.            In further consideration of the promises made by Company in this
General Release, Executive specifically waives and releases Company from all
claims Executive may have as of the date of this General Release, whether known
or unknown, arising under the ADEA. Executive further agrees that:

 

(a)

Executive’s waiver of rights under this General Release is knowing and voluntary
and in compliance with the Older Workers Benefit Protection Act of 1990
(“OWBPA”);

 

(b)

Executive understands the terms of this General Release;

 

(c)

The consideration offered by Company under Article 5 of the Employment Agreement
in exchange for the General Release represents consideration over and above that
to which Executive would otherwise be entitled, and that the consideration would
not have been provided had Executive not agreed to sign the General Release and
did not sign the Release;

 

(d)

Company is hereby advising Executive in writing to consult with an attorney
prior to executing this General Release;

 

(e)

Company is giving Executive a period of twenty-one (21) days within which to
consider this General Release;

 

(f)

Following Executive’s execution of this General Release, Executive has seven
(7) days in which to revoke this General Release by written notice. An attempted
revocation not actually received by Company prior to the revocation deadline
will not be effective; and

 

(g)

This General Release and all payments and benefits otherwise payable under
Article 5 of the Employment Agreement (other than the Accrued

 

 

2

 

 

 



 

Obligations) shall be void and of no force and effect if Executive chooses to so
revoke, and if Executive chooses not to so revoke, this General Release shall
then become effective and enforceable.

6.            This General Release does not waive rights or claims that may
arise under the ADEA after the date Executive signs this General Release. To the
extent barred by the OWBPA, the covenant not to sue contained in Section 2,
above, does not apply to claims under the ADEA that challenge the validity of
this General Release.

7.            To revoke this General Release, Executive must send a written
statement of revocation to:

 

Marsh & McLennan Companies, Inc.

 

[Address]

 

 

[City, State Zip Code]

 

 

Attn: ______________________

 

 

The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

8.            This General Release shall be governed by the internal laws (and
not the choice of laws) of the State of New York, except for the application of
pre-emptive Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. 




Date: ___________________________




                                                                     
M. Michele Burns

 

 

 

 

 

3

 

 

 

 

 